Citation Nr: 0204361	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  02-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than August 22, 
1996, for the grant of service-connection for seborrheic 
dermatitis.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to January 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. The veteran filed an original claim for service-connection 
of a skin condition on
August 22, 1996. 

3. A June 2001 RO rating decision granted service-connection 
for seborrheic
dermatitis, effective August 22, 1996.


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
22, 1996 for a grant of service-connection for seborrheic 
dermatitis have not been met.  38 U.S.C.A.        §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R.           § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, there was a change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claim Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.     38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

Upon review of the claims file, the Board finds that the 
requirements under the VCAA have been substantially met.  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim for an 
earlier effective date and the reasons the claim was denied.  
The RO provided the veteran with a copy of the December 2001 
Statement of the Case.  The RO has also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the requirements under 
the VCAA have been satisfied, and the Board will proceed with 
appellate review.  

The Board observes that according to a February 2000 printed 
sheet, the veteran's claim folder was "REBUILD Y."

The veteran contends that he is entitled to an effective date 
in 1966, the year in which symptomatology of the service-
connected skin condition was first shown in-service, or in 
the alternative, an effective date in 1981 or 1983, the year 
in which he originally filed a claim for service-connection 
of a skin condition.     

Generally, the effective date of an award of service-
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400.

A review of the record shows that on August 22, 1996, the RO 
received the veteran's claim of entitlement to service-
connection for exposure to Agent Orange during service in 
1966. 

In a February 2000 letter, the veteran indicated that since 
his return from Vietnam, he suffered from an unknown skin 
rash that required continuous medical testing and treatment.  
The veteran further indicated that since his return from 
Vietnam, he also suffered from severe hair loss.  

By a rating decision dated in September 2000, the RO denied 
the claim on the basis that the veteran had not submitted a 
well-grounded claim.  

In a September 2000 letter, the veteran referenced his 
service medical records as verification that he obtained 
treatment for cellulitis in December 1966.  The veteran 
reiterated his earlier statement and maintained that his 
current skin condition was related to a condition treated 
during service.  Additionally, the veteran stated that his 
severe hair loss was not alopecia, as male pattern baldness 
did not run in his family. 

In January 2001, the RO informed the veteran that the 
September 2000 decision was no longer in effect and that the 
veteran's claim would be reconsidered.  By a rating decision 
dated in June 2001, the RO granted service-connection for 
seborrheic dermatitis and assigned a 10 percent rating 
effective August 22, 1996.  The veteran filed a Notice of 
Disagreement in August 2001.  He expressed that the effective 
date should relate back to service in 1966, the year in which 
symptoms of his service-connected skin condition first 
appeared.  The RO adjudicated the veteran's earlier effective 
date claim and issued a Statement of the Case in December 
2001 confirming the assigned effective date.  The veteran 
filed a Substantive Appeal in January 2002 and indicated that 
he was entitled to an effective date of 1966, or in the 
alternative, 1981 or 1983, the year in which he originally 
filed a claim for service-connection of a skin condition. 

The Board has thoroughly reviewed the evidence of record, as 
summarized above.
The veteran had active service from December 1957 to January 
1967.  His claim of entitlement to service-connection for a 
skin condition was received by the RO on August 22, 1996, 
which was more than one year after separation from service.  
Therefore, the grant may not be effective before that date by 
application of law.

The Board has also considered the veteran's representations 
that he originally filed a claim for service-connection of a 
skin condition in 1981 or 1983, as indicated in his 
Substantive Appeal.  In February 2000 and September 2000 
letters, the veteran only related his current symptoms to an 
incident in service; no reference was made to a previously 
filed claim.  In the August 2001 Notice of Disagreement, the 
veteran's sole contention was that the effective date should 
relate back to 1966; no reference was made to a previously 
filed claim.  It is not clear from comments in the claims 
folder whether certain of the veteran's records have been 
lost, but that possibility cannot be excluded.  Moreover, 
there are VA medical records in the claims folder of 
treatment for skin problems dated before 1996.  Further 
development of this matter is not required because the 
veteran specifically indicated  "none" in response to the 
question of "[h]ave you previously filed a claim for any 
benefit with VA," on his August 22, 1996 application for 
compensation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
grant of effective date prior to August 22, 1996.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  


ORDER

An effective date prior to August 22, 1996, for service 
connection for seborrheic dermatitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

